Exhibit 10.4
[ex104rlh2015rlhcnamed_image1.gif]







2015 RLHC Named Executive Officers Bonus Plan


Purpose
RLHC is committed to compensating associates through comprehensive and
competitive pay packages that include base salary, bonus programs, incentive
plans, competitive benefits plans, and reward and recognition programs. These
programs are designed to motivate employees to exceed performance expectations
in support of the company’s business objectives.


The Named Executive Officers Bonus Plan (“Plan”) provides the opportunity for
annual bonus payments to the contributors who drive the successful attainment of
company goals. The success of the company relies on many factors. EBITDA is the
main driver behind this plan, however; our success depends on Department and
Individual goals. Annual Bonus payments will be achieved if EBITDA, Department
Goals, and Individual goals are met.


Effective Date
Plan Period – January 1, 2015 to December 31, 2015
(All plans are to be reviewed on an annual basis and reinstated or revised and
authorized prior to January 1 of the new effective year.)


Eligible Employees Bonus Targets and Maximums


Eligible Employees
Bonus Target
Bonus Maximum
Executive Vice-President
40% of Annual Base Salary
80% of Annual Base Salary
Chief Executive Officer
50% of Annual Base Salary
100% of Annual Base Salary

 
Annual Base Salary is defined as the aggregate annual salary in effect for the
Plan Period.


Plan Components


The Named Executive Officer Bonus Plan has three components: (1) Achievement of
at least 90% of EBITDA for the Plan Year, (2) Achievement of One Department
Goal, and (3) Achievement of One Individual Goal. The Department and Individual
Goals are established by the Compensation Committee. Achievement of the Target
Bonus is weighted as follows: 80% of the Target Bonus based upon EBITDA, 10% of
Target Bonus based upon achievement of Department Goal, and 10% of Target Bonus
based upon achievement of one Individual Goal; provided that the Company
achieves at least 90% of EBITDA. There is no bonus payout to the participants
unless RLHC exceeds 90% of EBITDA.


Bonus Calculation


To calculate the bonus, if any, due under this Plan, each participant’s total
goal achievement (“Total Goal Achievement”) will be calculated using the weights
identified above (80% for EBITDA, 10% for Department Goal and 10% for Individual
Goal). As noted above, there is no bonus payout to the participants unless RLHC
exceeds 90% of EBITDA.


The participant’s bonus will increase proportionate to any increase in Total
Goal Achievement using the following formula.











Confidential © 2014. This document is proprietary and may not be disclosed
without written consent     Page 1

--------------------------------------------------------------------------------

[ex104rlh2015rlhcnamed_image1.gif]









Between 91% and 95% of Total Goal Achievement:


A linear function approximating either two percentage points (2%) for an EVP or
two and one half percentage points (2.5%) for the CEO, of Annual Base Salary per
percentage point of Total Goal Achievement above 90% up to 95% Total Goal
Achievement. To calculate the payout ratio, for achievement ranging from 90% to
95%, a ratio of between 0 and 25% will be multiplied against the target payout
percentage (e.g., 40% for EVPs). For the avoidance of doubt, above a 90%
threshold is required to achieve any bonus payout. See table below for
illustration purposes only.


Between 96% and 100% of Total Goal Achievement:


A linear function approximating either six percentage points (6%) for an EVP or
seven and one half percentage points (7.5%) for the CEO, of Annual Base Salary
per percentage point of Total Goal Achievement above 95% up to 100% Total Goal
Achievement. To calculate the payout ratio, for achievement ranging from 96% to
100%, a ratio of between 25% and 100% will be multiplied against the target
payout percentage (e.g., 40% for EVPs). See table below for illustration
purposes only.


Increases above 100% of Total Goal Achievement:


A linear function approximating the slope from 100% of the At Target payout
ratio for the executive for 100% of the Total Goal Achievement, up to a maximum
of 200% of the At Target ratio for the executive for 150% of the Total Goal
Achievement. To calculate the payout ratio, for achievement ranging from 100 to
150%, a ratio of between 100% and 200% will be multiplied against the target
payout percentage (e.g., 40% for EVPs). See table below for illustration
purposes only.





Confidential © 2014. This document is proprietary and may not be disclosed
without written consent     Page 2

--------------------------------------------------------------------------------

[ex104rlh2015rlhcnamed_image1.gif]









 
Goal Achievement
Target Multiplier
EVP Payout: % of base salary
 
CEO Payout: % of base salary
 
 
 
 
 
 
MAX
150%
200%
80%
 
100%
 
140%
180%
72%
 
90%
 
130%
160%
64%
 
80%
 
120%
140%
56%
 
70%
 
110%
120%
48%
 
60%
Target
100%
100%
40%
 
50%
 
99%
85%
34%
 
42.5%
 
98%
70%
28%
 
35%
 
97%
55%
22%
 
27.5%
 
96%
40%
16%
 
20%
Threshold 2
95%
25%
10%
 
12.5%
 
94%
20%
8%
 
10%
 
93%
15%
6%
 
7.5%
 
92%
10%
4%
 
5%
 
91%
5%
2%
 
2.5%
Threshold 1
90%
0%
0%
 
0%



RLHC may adjust the associate’s calculated bonus amount up (by up to 150%, but
not to exceed the stated maximum) or down (as far as zero) based on the
associates individual contributions and performance.
Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”). The
actual EBITDA dollars for the period will be compared to the Goal EBITDA dollars
for the same period. Goal EBITDA could be adjusted for acquisitions,
dispositions, major transactions, or other items as approved. Adjustments to
EBITDA will only be considered and approved after the end of the year.
Administration
The Director of Compensation and Benefits, SVP HR, and CFO will review and
administer the bonus plan.


Approval
The Compensation Committee of the RLHC Board of Directors


Calculation, Approval and Payment
At the end of the period, the SVP, HR and the VP, Accounting will complete the
bonus calculations for each participant and submit to the CFO for review and
approval. The CFO will input any adjustments from the Chief Executive Officer
for individual associate adjustment factors, approve and submit to the
Compensation Committee for final approval. Upon Compensation Committee approval,
the CFO will provide the payment information to the VP, Accounting and SVP, HR
for record keeping who will in turn submit to the payroll office for payments.
Payments will be made to employees as soon as administratively possible
following the end of the bonus period. Typically, payments are approved
following the February Board meeting and paid as soon as practical, thereafter.
Calculations are based on the base salary of the associate on the last day of
the calendar year.


Effect of Change in Employment Status/Termination
Transfers: If earned, a prorated amount of earned bonus/incentive will be paid,
based on the number of days worked during the bonus period, unless negotiated in
the associate’s offer letter upon hire. An associate that transfers from a
bonus-eligible position to another bonus-eligible position will receive
pro-rated amounts for each position, based upon the criteria established for
each position and will not have a waiting period to be eligible.







Confidential © 2014. This document is proprietary and may not be disclosed
without written consent     Page 3

--------------------------------------------------------------------------------

[ex104rlh2015rlhcnamed_image1.gif]



Leaves of Absences: To the extent an associate qualifies for an approved leave
of absence, that associate’s bonus will not be forfeited, but rather may be
prorated. If the leave involves accrued paid leave, the bonus will be
unaffected. If the leave involves unpaid leave, the bonus may be prorated based
upon the actual number of days worked plus any paid leave as a proportion of the
full bonus calculation period.


Terminations: Bonuses for this Plan are not earned or vested until they are
paid. Bonuses are determined and paid on or before March 31st, for an
associate’s and company results in the previous calendar year. To encourage
continued employment with RLHC, participants must be employed as of the date of
payout in order to earn a bonus. Therefore, any associate whose employment
terminates prior to the date of payout will not earn, vest in, or receive a
bonus.


General Provisions
There is an overriding discretionary analysis of each participant’s eligibility
to receive a bonus. Even though an individual might earn a bonus based on the
criteria established within this Plan, a bonus can be adjusted up, down or not
paid entirely at the full discretion of the Compensation Committee of the Board
of Directors. In situations where a bonus/incentive has been earned based on the
Plan criteria, a participant may be disqualified from receiving part or all of
such payment at the discretion of RLHC’s Board of Directors, Compensation
Committee. Instances when this might occur include overall substandard work
performance of the associate, including, but not limited to the below. For
example, if a participant fails to follow company policy and procedures, exposes
the company to legal liability, or exhibits behavior inappropriate, withholding
information, inadequate follow-through on critical incidents he or she may be
disqualified from receiving a bonus. Other disqualifiers may include
unacceptable performance against established performance objectives,
unacceptable scores on internal audit processes (i.e.: HR, Accounting, Risk
Management, Internal Audit, Quality Assurance), poor performance on associate
satisfaction scores, poor performance on customer satisfaction scores or
inadequate follow-through on critical incidents.


Notwithstanding anything to the contrary in this policy, individual or
company-wide bonus payments may be deferred, partially paid or withheld in their
entirety at the sole discretion of RLHC Board of Directors Compensation
Committee in consideration of the overall best interests of the company. RLHC
reserves the right to cancel, change, modify or interpret any and all provisions
of the Plan at any time without notice. Participation in or eligibility for the
Plan does not create any entitlement to employment or continued employment and
does not alter the at-will status of employees. This Plan will be governed and
construed in accordance with the laws of the state of Washington.


Plan Period – this plan will continue through the plan period, unless RLHC
announces a cancellation of the Plan. This Plan supersedes all previous plans in
existence and past written or verbal communication to any associate regarding
the terms of any incentive plan.





Confidential © 2014. This document is proprietary and may not be disclosed
without written consent     Page 4

--------------------------------------------------------------------------------

[ex104rlh2015rlhcnamed_image1.gif]







Authorization
Plans are not considered final and ‘active’ until they have been authorized
below and sent to the VP, Accounting and SVP, HR for filing. Only finalized
plans should be communicated to associates.


Reviewed/Created by (print name):




/s/ Beth Kennar, SVP, Human Resources, Associate General
Counsel_________________


/s/ Beth
Kennar__________________________________            5/26/15__________________
Signature                                    Date











Confidential © 2014. This document is proprietary and may not be disclosed
without written consent     Page 5